Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 105832246 A).
	Regarding Claim 1, Jiang teaches a conversion member for use with a cleaner, the conversion member comprising: A collar (51) configured to selectively receive an end (21) of a pipe(2), wherein the pipe (2), when received in the collar (51), extends in a first direction from collar, and a clamp (52) connected to the collar (51) in a second direction opposite (Shown in fig 10) to the first direction, wherein the clamp includes: A first wall (Annotated Illustration A) 
	

    PNG
    media_image1.png
    358
    268
    media_image1.png
    Greyscale

Annotated Figure A (Figure 11 of Jiang)
Regarding Claim 2, Jiang teaches the limitations of claim 1 and additionally teaches wherein each of the first wall and the at least one second wall includes a concave surface (Annotated figure B).

    PNG
    media_image2.png
    427
    353
    media_image2.png
    Greyscale

Annotated Figure B (Figure 11 of Jiang)
	Regarding Claim 3, Jiang teaches the limitations of claim 1, and additionally teaches wherein the at least one second wall (521 and 522) includes a pair of second walls (Annotated figure A), and wherein the clamp includes, a first hinge (523) coupled respectively to the first wall (Annotated figure A) and a side of one the pair of second walls (521 and 522); a second hinge (second 523) coupled respectively to the first wall (Annotated figure A) and a side of one the pair of second walls (521 and 522);
	Regarding Claim 7, Jiang teaches the limitations of claim 1, and additionally teaches wherein the clamp is configured to receive a handle of the cleaner (Shown in figure 9 and 10 of Jiang).
Regarding Claim 8, Jiang teaches all of the elements of claim 1 and in addition teaches wherein the at least one second wall includes a pair of second walls (Annotated Figure A) and the clamp (52) further includes a slot (Annotated Figure C) that extends through respective regions of the pair of second walls (521 and 522).

    PNG
    media_image3.png
    607
    413
    media_image3.png
    Greyscale

Annotated Figure C (Figure 11 of Jiang)
	Regarding Claim 9, Jiang teaches a vacuum cleaner comprising: a main body (1) having a dust container (11); and intake port (113) detachably coupled to a first side of the main body and communicating with the dust container (Jiang Abstract “The invention uses the detachable between each component,”), an adapter (5) detachably coupled to a handle (12) provided at a second side of the main body (side of 1 on opposite side of 3); and a pipe (2) coupled to the adapter wherein the adapter includes: a collar (51) configured to be coupled to a first end of the pipe; and a clamp(52) connected to the collar, wherein the clamp includes: A first wall connected to the collar (Annotated Illustration A), and at least one second wall (521 and 522) rotatably (523) coupled to the first wall, and wherein the first wall (Annotated Figure A) and the at least one second wall form a space (52) for receiving the handle (12)
	Regarding Claim 10, Jiang teaches all the elements of claim 9 and further teaches wherein each of the first wall (Annotated Illustration A) and at least one second wall (521 and 522) includes a concave surface (Annotated Illustration B) facing the space for receiving the handle (space for receiving 12).

Regarding Claim 14, Jiang teaches all the elements of claim 9 and further teaches, further comprising an extension handle (4, 41, 42) detachably coupled to a second end of the pipe (2), wherein the extension handle includes a grip (41 and 4) located opposite to the pipe (Figure 10), and wherein the grip includes: a first grip portion (41) extending away from the pipe by a predetermined length (Figure 10); and a second grip (4) portion connected to the first grip portion and extending at a first angle with respect to the first grip portion (Figure 10).
Regarding Claim 15, Jiang teaches all the elements of claim 14 and further teaches wherein: the intake port is electrically connected to the main body, the adapter when coupled to the main body (Jiang Page 18 “In order to ensure the stability of the cleaner to work normally, the main machine, a connecting pipe and a ground brush, any two components are physically connected and electrically connected.”) the pipe when coupled to the adapter is electrically connected to the adapter, and the extension handle, when coupled to the pipe is electrically connected to the pipe (Jiang “In this embodiment, the second handle 4 on the button 42 to control the starting of the machine stop. two ends of the fixing clamp 5 is provided with an electric connection joint and a corresponding circuit for connecting handle 12 and connecting tube 2 inside the circuit are connected with each other.”)


    PNG
    media_image4.png
    344
    411
    media_image4.png
    Greyscale

Annotated Figure D (Figure 10 of Jiang)
Regarding Claim 19, Jiang teaches all the elements of claim 14 and further teach wherein the first grip portion (4) includes an extension switch that is configured to provide a control signal to at least one of the main body or the intake port. (Control switch 42)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) 
Regarding Claim 17, Jiang teaches all the elements of claim 16 and further teaches wherein the first angle (Near 42) between the first grip portion (41) and the second grip portion (4) of the extension handle is within a range of 90% to 100% (shown in Figure 10) of the second angle (Annotated Figure D) between the first extended handle segment (Annotated Figure D) and the second extended handle segment (Annotated Figure D) of the handle.
Jiang teaches the claimed invention except for the explicit disclosure of the first to second angle being 90-100%. It would have been obvious to one of ordinary skill before the effective filing date of the invention to make the range being between 90-100% since it appears the angles are the same, since doing so would allow for two usage configurations (a handheld or extended configuration) that would both provide a similar grip based on what appears to be the same angle for each configuration, and it has been held that where the general condition of a claim are taught in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 (II)(A). It is also noted that the applicant does not provide criticality in the specification for the specific range claimed. 

Jiang teaches the claimed invention except for the explicit disclosure of the first to second angle being specifically equal (i.e. 100%). It would have been obvious to one having ordinary skill in the time the invention was effectively filed to make the angles equal since it appears the angles are the same, since doing so would allow for two usage configurations (a handheld or extended configuration)  that would be both provide a similar grip based on what appears to be the same angle for each configuration, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). It is also noted that the applicant does not provide criticality in the specification for the specific equal value claimed.  
Claims 4, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of OTSUKA (US Patent Pub No. US 20100192314 A1)
	Regarding Claim 4, Jiang teaches all the elements of claim 1 and additionally teaches wherein the clamp includes a layer (Annotated Figure E) provided on at least one inner surface of the at least one second wall (Annotated Figure E). But doesn’t explicitly teach, a slip prevention layer.
	However OTSUKA does teach a slip prevention layer (90). 


    PNG
    media_image5.png
    421
    352
    media_image5.png
    Greyscale

Annotated Figure E (Figure 11 of Jiang)
Regarding Claim 5, Jiang as modified teaches all the limitations of claim 4 and additionally teaches wherein the clamp includes another slip prevention layer (Annotated Figure D) provided on the inner surface of the first wall (Annotated Figure E).
Regarding Claim 12, Jiang teaches all of the limitations of claim 1, and in addition teaches wherein the clamp includes a layer (Annotated Figure E) provided on a surface of at least one of the first wall or the at least one second wall (Annotated Figure E). But doesn’t explicitly teach, a slip prevention layer.
	However OTSUKA does teach a slip prevention layer (90). 
	It would be obvious to one of ordinary skill before the effective filing date to modify Jiang in light of OTSUKA in order to modify the layers to be slip prevention layers in order to keep the handle of the main body of a vacuum cleaner in place in the clamp during use. 
s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of Hiroyuki (JP 2015006040 A)
Regarding Claim 6, Jiang teaches all of the limitations of claim 1 and in addition teaches wherein at least one second wall includes a pair of second walls (521 and 522).
But does not teach wherein the conversion member further comprises: a latch rotatably provided at one of the pair of second walls; and a catch provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other.
However Hiroyuki does teach wherein the conversion member further comprises: a latch rotatably (Hiroyuki Page 11 “The engaging portion has a lever body whose base end portion is rotatably supported) provided at one of the pair of second walls (Fig 3); and a catch (Hiroyuki “The patch lock 18 includes an engaging portion and an engaged portion.”) provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other (Hiroyuki “The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.”).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Jiang in view of Hiroyuki in order to form a clamp with a latch or snap lock mechanism in order to enclose the handle and minimize undesirable movement and ensure a solid holding of the handle. 
Regarding Claim 13, Jiang teaches all of the limitations of claim 9 and in addition teach wherein at least one second wall includes a pair of second walls (521 and 522).
But does not teach wherein the vacuum cleaner further comprises: a latch rotatably provided at one of the pair of second walls; and a catch provided at another one of the pair of 
However Hiroyuki does teach wherein the conversion member further comprises: a latch rotatably (Hiroyuki Page 11 “The engaging portion has a lever body whose base end portion is rotatably supported) provided at one of the pair of second walls (Fig 3); and a catch (Hiroyuki “The patch lock 18 includes an engaging portion and an engaged portion.”) provided at another one of the pair of second walls, and wherein the latch and the catch are configured to be detachably coupled to each other (Hiroyuki “The engaging portion is fixed to the semi-cylindrical body 12a, and the engaged portion is fixed to the semi-cylindrical body 12b.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105832246 A) in view of STICKNEY (US Patent Pub No. US 20140137364 A1)
Regarding Claim 20, Jiang teaches a cleaner, comprising: a vacuum cleaner having a cleaner head (3), a dust container (11), and a first handle (12) attached to at least one of the dust container or the battery; an adapter (5) configured to clamp the first handle (12); a wand (2) configured to be coupled to the adapter; and a second handle (4) configured to be coupled to the wand (2). Jiang does not teach a battery. 
	However STICKNEY does teach a vacuum cleaner main body with a battery (8) 
	It would be obvious to one of ordinary skill before the effective filing date to modify Jiang in view of STICKNEY in order to incorporate the battery pack in order to increase mobility and portability of the vacuum and to lessen reliance on a power cord. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beskow et al (US Patent Publication US 20080040883 A1) is a cleaner that removably mounts within an extension handle, but does not include a separate pipe and collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723